Citation Nr: 0631235	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. section 1151 
for bilateral below the knee amputation. 

REPRESENTATION

Veteran represented by: Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel







INTRODUCTION

The veteran had active service from August 1978 to January 
1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  During the course of this appeal, 
the veteran moved and the RO in Phoenix, Arizona continued to 
adjudicate his claim. 

The veteran failed to appear for a February 2006 scheduled 
hearing and there was no request by the veteran to reschedule 
the hearing. Therefore, the request for a hearing will be 
considered withdrawn and the Board will proceed with review 
on the present record.  See 38 C.F.R. § 20.702 (2005).

The Board notes that after certification of this appeal, the 
Board received a field exam for the veteran.  The Board notes 
that pursuant to 38 C.F.R. sections 19.37 and 20.1304(c), any 
pertinent evidence not previously reviewed at the RO, but 
received from the veteran prior to the transfer of the VA 
claims file to the Board, or evidence which is accepted first 
at the Board, must be initially reviewed by the agency of 
original jurisdiction, unless this procedural right is waived 
by the veteran or his representative.  This regulation also 
states that evidence is not pertinent if it does not relate 
to or have a bearing on the appellate issue or issues.  In 
the present case, the evidence submitted relates to the 
veteran's mental faculties and is irrelevant to the claim on 
appeal.  As this evidence is not "pertinent," the Board 
does not need to remand this claim for initially review by 
the agency of original jurisdiction.  38 C.F.R. § 20.1304(c).

     
FINDING OF FACT

Fault on VA's part in providing medical and surgical 
treatment resulting in the bilateral below the knee 
amputations is not shown. 

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. section 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 1991, 
West 2002 & Supp. 2005); 38 C.F.R. §§ 3.358(a) (1996),  3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2002.  
The RO provided the veteran letter notice to his claim under 
38 U.S.C. section 1151 in November 2000, July 2002, and 
August 2004 letters, informing him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letters  
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a claim, 38 U.S.C.A. section 
5103(a) and 38 C.F.R. section 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, there are VA treatment records 
associated with the claims file.  The Board notes that the 
veteran's representative has asserted that the medical 
records relating to the amputation of the right leg have not 
been obtained.  However, considering the fact that the 
surgery and amputation were not performed at a VA hospital or 
medical center and that this is a claim under 38 U.S.C.A. 
section 1151, there is no reasonable possibility that these 
records would assist the veteran in substantiating the claim.  

In addition, there is no VA medical opinion provided with 
respect to the 38 U.S.C.A. section 1151 claim.  In a claim 
for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 
manifested during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  In the present case, the veteran has asserted 
that the bilateral amputations are additional qualifying 
disabilities because they were caused by hospital care, or 
medical or surgical treatment furnished by VA. However, there 
is no medical evidence of any negligent care by the VA.  The 
veteran's mere assertions, without any other support, do not 
meet the criterion of 38 C.F.R. § 3.159(c)(4), which would 
trigger the duty to provide a VA medical examination.  Thus, 
even though there is not a VA medical opinion of record, the 
VA has fulfilled its duty to assist.   

In short, it does not appear that not obtaining the 
aforementioned records or obtaining a VA medical opinion 
would prejudice the veteran in this case.  See Sabonis v. 
Brown, 6 Vet. App.  426, 430 (1994).  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran asserts that his bilateral below the knee 
amputations are due to poor treatment.  Specifically, the 
veteran asserts that he received a gun shot wound in his 
right leg in March 1981 while riding home on a bus and was 
treated at California Hospital in Los Angeles and Ranch Los 
Angeles.  With respect to the left leg, the veteran states 
that he was never bitten by a dog, and that he had a 
procedure in his left foot at a VA hospital which caused a 
wound to burst open and bleed.  The veteran claims he was not 
hospitalized or given antibiotics, but was discharged; one 
month later he claims that the area was infected and the 
lower left leg was amputated as a result.  

The provisions of 38 U.S.C.A. section 1151 were amended, 
effective October 1, 1997, to include the requirement of 
fault, requiring that additional disability be the result of  
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing  
care, or an event not reasonably foreseeable.  See 38  
U.S.C.A. § 1151 (West Supp. 2005).  Here, since the veteran 
filed his claim in August 1997, the regulations in effect 
before and after October 1, 1997 apply in this case.   

Prior to October 1, 1997, in pertinent part, 38 U.S.C.A. 
section 1151 (West 1991) provided that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, . . . and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability . . ., disability or death compensation 
. . . shall be awarded in the same manner as if such 
disability, aggravation, or death were service-connected.

The VA also promulgated a regulation to implement the 
statute. 38 C.F.R. 
section 3.358(a) (1996) provided that benefits will be paid 
for additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  Section (b) of the regulation 
specified that in determining that additional disability 
exists, the following considerations would govern:

(1) The beneficiary's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  (i) As applied to examinations, 
the physical condition prior to the disease or injury will be 
the condition at time of beginning the physical examination 
as a result of which the disease or injury was sustained. 
	(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. (2)	Compensation will not be 
payable under 38 U.S.C. section 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  

After October 1, 997, 38 U.S.C.A. section 1151 (West 
Supp.2005) provided that if VA hospitalization or medical or 
surgical treatment resulted in additional disability or death 
that is not the result of the veteran's own willful 
misconduct or failure to follow  instructions, compensation 
is awarded in the same manner as if the additional disability 
or death were service-connected.  See 38 C.F.R. §§ 3.361, 
3.800(a) (2005).  Although claims for 38 U.S.C.A. section 
1151 benefits are not based upon actual service connection, 
there are similarities in their adjudication.  Boeck v. 
Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. 
section 1151 benefits must be supported by medical evidence 
of a current disability and medical evidence that the current 
disability resulted from VA hospitalization, medical 
examination, or treatment.

Current applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.361  
(2005).

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. section 3.361(c) states that claims based on 
additional disability or death due to hospital care, medical 
or surgical  treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
or (d)(2) of this section.  Actual causation is required.  To 
establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical  treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  Additional disability or death caused by a 
veteran's failure to follow properly given medical 
instructions is not caused by hospital care, medical or 
surgical treatment, or examination.

38 C.F.R. section 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a  
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of  
care that would be expected of a reasonable health care  
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of section 17.32 of this 
chapter.  Minor deviations from the requirements of section 
17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in 
section 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one  
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of section 17.32 of this chapter.  

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was  
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered  
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of  
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or  
surgical treatment, or examination, or (B) an event not  
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2005). 

Right Leg

The veteran asserts and records show that he had a right 
below the knee amputation in 1981.  The veteran specifically 
stated that he was shot by a gun while riding a bus home from 
a VA vocational program.  As previously mentioned, he was 
treated at California Hospital in Los Angeles and Ranch Los 
Angeles.  The veteran stated that since he was returning from 
a VA program when he was shot, he should be compensated for 
the right leg disability .  

In the present case, there is no basis for a claim of 38 
U.S.C.A. section 1151 for a right leg below the knee 
amputation under the regulations in effect before and after 
October 1, 1997.  There is no evidence that the veteran was 
ever treated in a VA hospital for this right leg injury or 
amputation.  The regulations specifically provide that a 
claim under 38 U.S.C.A. section 1151 requires medical 
evidence of a current disability and medical evidence that 
the current disability resulted from VA hospitalization, 
medical examination, or treatment.  In the present case, the 
veteran claims that his current disability is the right below 
the knee amputation; however, this disability was never 
treated at a VA facility and therefore cannot be a product of 
VA hospitalization, medical examination, or treatment.

As previously noted, the veteran's surgical and medical 
treatment records relating to his right leg amputation are 
not of file; however, there is no prejudice to the veteran as 
all treatment was received in a non-VA hospital and there is 
no evidence that the veteran received any treatment related 
to his right leg amputation at any VA facility. See Sabonis 
v. Brown, 6 Vet. App. at 430.  
  
The Board notes that the veteran claims that since he was on 
his way home from a VA program he should be compensated for 
this injury.  However, injuries incurred during travel to and 
from a VA program are not compensable disabilities under 38 
U.S.C.A. section 1151.  

As such, since the Board finds that there is no evidence of 
treatment for a right leg below the knee amputation at a VA 
facility, there is no need to make any determination on 
whether the veteran suffered an injury as a result of 
hospitalization, medical or surgical treatment or whether 
there was possible carelessness, negligence, lack of  proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions  
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 1991 & Supp. 2005); 38 C.F.R. § 3.358 (2005).  

Left Leg 

The veteran asserts that he is entitled to compensation under 
38 U.S.C.A. section 1151 for his left leg amputation. 

VA treatment records from July and August 1991 reflect that 
the veteran developed a non-healing ulcer with cellulitis and 
gangrene of the left foot  of his left lower extremity after 
a dog bite.  Records state that the left cellulitis developed 
into a systemic sepsis and the veteran was admitted to the 
hospital where an urgent guillotine amputation was performed.  
Records show that the veteran tolerated the procedure well 
and there were no complications.  The veteran was discharged 
in August 1981.   

The veteran claims that the left below the knee amputation 
was unnecessary.  Specifically, he claims that he was never 
bitten by a dog, and that he had a procedure in his left foot 
at a VA hospital which caused a wound to burst open and 
bleed.  The veteran claims he was not hospitalized or given 
antibiotics, but was discharged; one month later, he claims 
he was told that the area was infected and the lower left leg 
was amputated.  Additionally, he claims that he never had a 
chance to get a second opinion.

In the present case, compensation under 38 U.S.C.A. section 
1151 before and after October 1, 1997 is not warranted.  
First, there is no medical evidence that the left below the 
knee amputation was caused by hospital care, medical or 
surgical treatment, or examination furnished by the VA; no 
evidence that the VA was careless, negligent, showed a lack 
of proper skill, showed an error in judgment, or similar 
instance of fault in treating the veteran's left foot; or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151.  
Additionally, treatment records show that the amputation of 
the left foot was the natural progress of the gangrene, for 
which the veteran was initially hospitalized.  See 38 C.F.R. 
3.358(a).  More over, there is no evidence that the VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care  provider that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Rather, the medical 
evidence shows that the veteran was seen in the VA hospital 
with a gangrenous left foot, and as a result, underwent a 
guillotine left below the knee amputation.  There is no 
evidence of possible carelessness, negligence, lack of  
proper skill, error in judgment, or similar instance of fault 
on the part of VA.
 
The veteran's essential argument as to why he is entitled 
compensation under 38 U.S.C.A. section 1151 is that he never 
had a dog bite and that VA treatment for his left leg caused 
a condition requiring amputation.  After reviewing the facts 
in this case, the Board finds the veteran's credibility to be 
the determinative question in this case.  The judiciary has 
considered the question of what is credible and how 
credibility can be refuted. See, e.g., Indiana Metal Prods. 
v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971), citing Lester v. 
State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963) (credible 
testimony is that which is plausible or capable of being 
believed); State v. Asbury, 187 W. Va. 87, 415 S.E.2d 891, 
895 (W. Va. 1992) (the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was 
impeached by witness' "inconsistent affidavits" and 
"expressed recognition of the difficulties of remembering 
specific dates of events that happened . . . long ago").  In 
determining whether documents submitted by a veteran are 
credible, the Court in Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), summarized that the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.

A review of the claims file leads the Board to conclude the 
veteran's statements are not credible.  First, VA 1991 
treatment records affirmatively reflect that the veteran was 
admitted after a non-healing ulcer with cellulitis developed 
after a dog bite.  There is no evidence to the contrary, 
other than the veteran's assertions.  Second, the veteran has 
not provided any evidence, other than his own assertions, 
showing that he never had gangrene or an infection in the 
left foot.  Therefore, as there is competent contradictory 
evidence and the veteran has not provided any additional 
evidence to corroborate to his statements, the veteran's 
statements that he did not have an infection or gangrene in 
his left foot prior to entering the VA hospital are not 
considered credible.

 The Board notes that the veteran claims that the left leg 
amputation was not necessary.  However, as a lay person the 
veteran is not competent to give an opinion requiring medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. section 1151 have not been met.  38 U.S.C.A. § 
1151 (West 1991 &  Supp. 2005); 38 C.F.R. § 3.358 (2005).  


ORDER

Compensation under 38 U.S.C.A. section 1151 for bilateral 
below the knee amputation is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


